THE STATE OF TEXAS
                         MANDATE
                     *********************************************

TO THE 3RD DISTRICT COURT OF ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 13th
day of May, 2015, the cause upon appeal to revise or reverse your judgment between

                           RONALD DEE VAN ZANDT, Appellant

                         NO. 12-14-00068-CR; Trial Court No. 31363

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, because it is the opinion of this court that there was error in a portion
of the judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this court
that the judgment of conviction for continuous sexual abuse of a young child be reversed and
a judgment of acquittal be, and the same is, hereby entered herein in accordance with the
opinion of this court. In all other respects, it is ORDERED, ADJUDGED, and DECREED by
this court that the judgment of the trial court be, and hereby is, affirmed; and that this decision
be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7th day of July, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk